Order filed March 21, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01120-CV
                                   ____________

               HIDALGO INTERNATIONAL, INC., Appellant

                                         V.

                        SARA WOLKOWITZ, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-45506


                                   ORDER

      The record in this appeal was due on or before January 11, 2013, but neither
the clerk’s record nor the reporter’s record has been filed. On February 5, 2013, the
Harris County District Clerk notified this court that payment had not been made for
preparation of the clerk’s record. On February 6, the court notified appellant that
the appeal was subject to dismissal unless appellant provided proof of payment for
the clerk’s record by February 21, 2012. See Tex. R. App. P. 37.3(b). No response
was filed.
      On February 28, 2013, this court ordered appellant to provide proof of
payment for the appellate filing fee and for preparation of the clerk’s record. On
March 6, 2013, appellant filed a response to this court’s order and provided proof
of payment for the appellate filing fee and for preparation of the reporter’s record.
Appellant’s response did not address payment for the clerk’s record.

      Unless appellant pays for the clerk’s record and directs its filing in this
appeal on or before April 8, 2013, the court will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 37.3(b).

                                  PER CURIAM




                                            2